Citation Nr: 1753144	
Decision Date: 11/17/17    Archive Date: 11/22/17

DOCKET NO.  12-36 136	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability.


REPRESENTATION

Veteran represented by:	National Association of County Veterans Service Officers


WITNESSES AT HEARING ON APPEAL

The Veteran and his brother


ATTORNEY FOR THE BOARD

A. Boal, Associate Counsel

INTRODUCTION

The Veteran served on active duty from September 1983 to October 1984.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from December 2010 and March 2011 rating decisions of the Regional Office (RO) of the Department of Veterans Affairs (VA) in San Diego, California.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Upon a preliminary review of the record, the Board has determined that further development is necessary prior to adjudication by the Board.

The Veteran submitted a statement from a private physician in support of his claim for service connection.  The July 2016 statement indicated that the Veteran was a patient since December 2006, however, the claims file contains records from only some of the time that the Veteran was being treated by this physician.  The most recent treatment records from Dr. V.I are from 2010.  As there are relevant outstanding treatment records, this matter should be remanded so all of the Veteran's post-service treatment records can be obtained.

Accordingly, the case is REMANDED for the following action:

1. The RO should attempt to obtain all records from any physician that the Veteran sought treatment from related to his psychiatric disorder and associate those records with the claims file.  The RO should specifically request updated records from Dr. V.I.  

 If the Veteran's post-service treatment records are not available or otherwise cannot be obtained, the RO should document all attempts to obtain those records.

2. After completing the above, and any other development deemed necessary, re-adjudicate the Veteran's pending claim in light of any additional evidence added to the record. If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto. Thereafter, the case should be returned to the Board for appellate review.


The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

